    Case 2:21-cv-00445-GGG-DMD Document 21-1 Filed 04/01/21 Page 1 of 12




                             UNITED STATES DISTRICT COURT

                            EASTERN DISTRICT OF LOUISIANA


  CITY OF KENNER                                       CIVIL ACTION NO. 21-445
               Plaintiff,
                                                       SECTION: “T”(3)
     VERSUS
                                                       JUDGE GREG G. GUIDRY
  NETFLIX, INC. AND HULU, LLC
                 Defendants.                           MAG. JUDGE DANA DOUGLAS


            PLAINTIFF CITY OF KENNER’S MEMORANDUM IN SUPPORT
                           OF MOTION TO REMAND

        Plaintiff, City of Kenner, with respect moves this Court to remand this matter to the 24th

Judicial District Court of the Parish of Jefferson. Defendant Hulu, LLC (“Hulu”) has removed this

matter alleging federal jurisdiction under the Class Action Fairness Act on 2005 (“CAFA”).

        This case involves significant legal questions of first impression involving the regulatory

schemes within Louisiana and their relationship to emerging technologies and methods to deliver

video services to consumers. In at least two parallel actions, Hulu has attempted to remove cases

to Federal Court in the Eastern District of Missouri (City of Creve Coeur, Missouri v. Netflix, Inc.,

et al., 2019 WL 3604631 (E.D. Mo. Aug. 6, 2019)) and the Southern District of Illinois (City of

Fishers, et al. v. Netflix, Inc., et al., --- F. Supp. ---, 2020 WL 6778426 (S.D. In. 11/18/20). In both

cases, the District Court Judges have ordered the cases be remanded to state court based on

application of the comity doctrine, remanding these uniquely local issues back to state court. Hulu

again tries the same maneuver, and this case should be remanded to state court for the same reasons.

        The Supreme Court has repeatedly held that disputes concerning local jurisdictions

collecting revenue belong in state court under the comity abstention doctrine. See, e.g., Dows v.

Chicago, 78 U.S. 108, 110 (1870); Levin v. Commerce Energy, Inc., 560 U.S. 413, 421–24 (2010).


                                                   1
    Case 2:21-cv-00445-GGG-DMD Document 21-1 Filed 04/01/21 Page 2 of 12




‘“An examination of [our] decisions,’ [the] Court wrote more than a century ago, ‘shows that a

proper reluctance to interfere by prevention with the fiscal operations of the state governments has

caused [us] to refrain from so doing in all cases where the Federal rights of the persons could

otherwise be preserved un- impaired.”’ Levin, 560 U.S. at 422 (quoting Boise Artesian Hot &

Cold Water Co. v. Boise City, 213 U.S. 276, 282 (1909)).

       Just as the Louisiana action will turn on the reach of Louisiana’s Consumer Choice in

Television Act (La. R.S. § 45:1363, et seq.), previously-decided actions like City of Creve Coeur,

2019 WL 3604631, at *5, turned on Missouri’s Video Service Provider Act, and City of Fishers

turns on an interpretation of Indiana’s Video Service Franchises Act. Pursuant to these state laws,

both this action and the City of Creve Coeur and City of Fishers cases seek to require Defendants

to pay a small percentage of their gross revenue to local governments in which they do business,

and each raises a matter of first impression for their respective forum courts. As in Missouri and

Indiana, the City of Kenner in this case alleges that state law requires Defendants to pay these

fees, and Defendants argue it does not. The dispute squarely implicates Louisiana’s state and

local fiscal operations. As such, based on the comity doctrine this case should be decided by

Louisiana’s state courts, and the local nature of this dispute is an inescapable obstacle to removal.

       It is a “basic principle of justice that like cases should be decided alike.” Martin v. Franklin

Capital Corp., 546 U.S. 132, 139 (2005); Goesel v. Boley Int’l (H.K.) Ltd., 806 F.3d 414, 419 (7th

Cir. 2015) (citing Martin). There is no reason to afford Louisiana’s state courts less deference to

address local fiscal matters than Indiana or Missouri state courts in prior matters. In both cases,

the defendants have invited “federal-court review of commercial matters over which [the states]

enjoy wide regulatory latitude.” City of Creve Coeur, 2019 WL 3604631, at *5 (quoting Levin,

560 U.S. at 431). Plaintiff respectfully request that this case be remanded to Louisiana state court.



                                                  2
     Case 2:21-cv-00445-GGG-DMD Document 21-1 Filed 04/01/21 Page 3 of 12




I.       FACTUAL AND PROCEDURAL BACKGROUND

         A.       City of Kenner’s Claims under The Consumer Choice in Television Act.

         The City of Kenner filed this putative class action against Netflix, Inc. and Hulu, LLC

(collectively “Defendants”) for payment of a franchise fee authorized under the 2008 Consumer

Choice for Television Act. La. R.S. § 45:1363, et seq., (“the CCT Act”). 1 Plaintiff represents a

putative class defined as “All other Louisiana political subdivisions authorized to collect a video-

service provider fee pursuant to the 2008 Consumer Choice for Television Act, La. R.S. § 45:1363

et. seq., and where Defendants have provided or continue to provide video service.” 2

         The CCT Act authorizes Louisiana political subdivisions or municipalities to collect a

franchise fee on a provider of video services who deliver delivered programming over wireline

facilities located partly in the public right-of-way. La. R.S. § 45:1363(6). The CCT Act defines

“video service” as “video programming services provided through wireline facilities located at

least in part in public rights of way without regard to delivery technology, including Internet

protocol technology. ‘Video service’ shall not include any video programming provided by a

commercial mobile service provider as defined in this Section or video programming provided as

part of a service that enables users to access content, information, e-mail, or other services offered

over the public Internet.” La. R.S. § 45:1363(14).

         City of Kenner alleges the Defendants are “video service providers” within the meaning

of the CCT Act, and are subject to the franchise requirements. 3 The Defendants have not
                                                                   4
previously sought franchise certificates or paid franchise fees.       In its Petition, City of Kenner

seeks a declaratory judgment that Defendants are “video service providers” within the meaning of


1
  See, Petition for Damages, at Paragraphs 1 – 4. (Dkt. 1-1).
2
  Petition for Damages, at Paragraph 12. (Dkt. 1-1).
3
  Petition for Damages, at Paragraphs 25 – 26. (Dkt. 1-1).
4
  Petition for Damages, at Paragraphs 14 and 29. (Dkt. 1-1).

                                                          3
       Case 2:21-cv-00445-GGG-DMD Document 21-1 Filed 04/01/21 Page 4 of 12




the CCT Act, and to review Defendants business records pursuant to La. R.S. § 45:1367(A). 5 City

of Kenner also seeks to recover payments owed for the franchise fee under the CCT Act, or

alternatively, for damages for unjust enrichment. 6

           B.       Prior Relevant Rulings.

           Defendant Hulu removed the case to this Court on March 3, 2021. (Dkt. 1). Defendants

claim that the Court has both diversity jurisdiction and jurisdiction under the Class Action Fairness

Act (“CAFA”). Id. Notably, this is at least the third case in which Hulu or Netflix have attempted

to remove a lawsuit filed by municipalities for failure to pay these types of franchise fees.

           In 2018, City of Creve Coeur, Missouri, filed a lawsuit against the same Defendants in

Missouri state court based on Defendants’ identical refusal to pay fees to Missouri municipalities

under Missouri’s version of the CCT Act, the 2007 Video Service Providers Act, § 67.2675, RSMo,

et seq., and local ordinances. Defendants removed both cases to Federal Court in the Eastern

District of Missouri, arguing for federal jurisdiction under CAFA. The Eastern District Judge

remanded the cases to Missouri state court under the comity doctrine. City of Creve Coeur, 2019

WL 3604631, at *5. Following that decision, Defendants sought leave to appeal to the Eighth

Circuit, but the appellate court declined review of the petition. City of Creve Coeur, Missouri v.

DirecTV LLC, No. 19-8016, 2019 WL 7945996, at *1 (8th Cir. 9/12/2019).

           Next, the Cities of Fishers, Indianapolis, Evansville, and Valparaiso, filed suit on August 4,

2020, in Marion Superior Court seeking to impose franchise fees against Netflix and Hulu, among

others, under Indiana’s Video Service Franchise Act. City of Fishers, et al. v. Netflix, Inc., et al., -

-- F. Supp. ---, 2020 WL 6778426 (S.D. In. 11/18/20). Netflix, Hulu, and other defendants removed

that case to the Federal Court in the Southern District of Indiana alleging CAFA jurisdiction. Id.


5
    Petition for Damages, at Paragraphs 38 – 46. (Dkt. 1-1).
6
    Petition for Damages, at Paragraphs 47 – 53. (Dkt. 1-1).

                                                               4
       Case 2:21-cv-00445-GGG-DMD Document 21-1 Filed 04/01/21 Page 5 of 12




The District Court Judge held “the comity considerations set forth by the U.S. Supreme Court in

Levin warrant remand to state court.” Id. at *6.

II.      STANDARD OF REVIEW

         The removing defendants carry the burden of showing the propriety of this Court’s removal

jurisdiction. See Jernigan v. Ashland Oil, Inc., 989 F.2d 812, 815 (5th Cir. 1993); Willy v. Coastal

Corp., 855 F.2d 1160, 1164 (5th Cir. 1988). “Because removal raises significant federalism

concerns, the removal statute is strictly construed.” Gutierrez v. Flores, 543 F.3d 248, 251 (5th

Cir.2008). Further, “any doubt as to the propriety of removal should be resolved in favor of

remand.” Id.

         Establishing CAFA jurisdictional which requires the removing defendant to prove minimal

diversity and an aggregated amount in controversy of $5,000,000 or more.” Preston v. Tenet

Healthsystem Memorial Med. Ctr., Inc., 485 F.3d 793, 797 (5th Cir. 2007). Moreover, if the

“number of members of all proposed plaintiff classes in the aggregate is less than 100”

then CAFA jurisdiction cannot exist. 28 U.S.C. § 1332(d)(5)(B). “The removing defendant [to]

prove by a preponderance of the evidence that the amount in controversy equals or exceeds the

jurisdictional amount.” Id. (quoting De Aguilar v. Boeing Co., 11 F.3d 55, 58 (5th Cir.1993)). “[A]

defendant seeking to sustain removal may follow either of two tracks: (1) Adduce summary

judgment evidence of the amount in controversy, or (2) demonstrate that, from the class plaintiffs'

pleadings alone, it is ‘facially apparent’ that CAFA's amount in controversy is met.” Id. at 863.

III.     LAW AND ARGUMENT

         This case presents a significant legal question of first impression in the state courts of

Louisiana regarding the collection of revenue by local governments under the 2008 Consumer

Choice for Television Act, La. R.S. § 45:1363 et. seq., as applied to internet-based video service



                                                   5
    Case 2:21-cv-00445-GGG-DMD Document 21-1 Filed 04/01/21 Page 6 of 12




providers. The putative class are all Louisiana political subdivisions or municipalities, and the

unpaid tax revenue to the City of Kenner and the putative class is significant. For these reasons,

this case will likely involve multiple writs and appeals, which are best suited for Louisiana state

courts, who will be addressing the substantive questions arising from this case for the first time.

        A.      The Comity Doctrine

        The City of Kenner does not argue that Defendants fail to establish the traditional diversity

elements under CAFA of minimal diversity or the amount in controversy. Instead, this case should

be remanded under the comity doctrine like the prior cases of City of Fishers and City of Creve

Coeur, Missouri. The United States Supreme Court encourages District Courts to avoid

“interfer[ing]…with the fiscal operations of the state governments…in all cases where the Federal

rights of the persons could be preserved unimpaired.” Levin, 560 U.S. at 422. With the Supreme

Court’s caution in mind, even if Defendants have otherwise established the prerequisites of federal

court jurisdiction, the comity doctrine requires remand. This matter of first impression about the

proper interpretation of Louisiana state statutes impacting fiscal obligations owed by Defendants to

Louisiana parishes, municipalities, and cities should be decided by Louisiana state courts.

        The Supreme Court has long recognized that cases involving local systems of raising revenue

should be decided by state courts. See, Dows v. City of Chicago, 78 U.S. 108, 110, (1870) (stating

“It is upon taxation that the several States chiefly rely to obtain the means to carry on their respective

governments, and it is of the utmost importance to all of them that the modes adopted to enforce the

taxes levied should be interfered with as little as possible.”). The Supreme Court has consistently

reaffirmed the comity doctrine, and district and circuit courts have followed.

        In a case involving county property taxes, the Supreme Court explained why the doctrine

carried such “peculiar force”: there is a “delicate balance between the federal authority and state



                                                    6
    Case 2:21-cv-00445-GGG-DMD Document 21-1 Filed 04/01/21 Page 7 of 12




governments,” so “concomitant respect … should be accorded state tax laws in federal court.” Fair

Assessment in Real Estate Ass’n, Inc. v. McNary, 454 U.S. 100, 108 (1981). The Supreme Court

noted “[t]he scrupulous regard for the rightful independence of state governments which should at

all times actuate the federal courts.” Id. Accordingly, “the reasons supporting federal noninterference

[with state fiscal matters] are just as compelling today as they were in 1937.” Id. at 112-13 (quoting

Rosewell v. LaSalle Nat’l Bank, 450 U.S. 503, 527 (1981)).

        In Levin, the Supreme Court reaffirmed this foundational principle, stating that the comity

“doctrine reflects a proper respect for state functions, a recognition of the fact that the entire

country is made up of a Union of separate state governments, and a continuance of the belief that

the National Government will fare best if the States and their institutions are left free to perform

their separate functions in separate ways.” Levin, 560 U.S. at 421 (internal citations omitted).

Likewise, the Court noted that its prior decisions demonstrate “a proper reluctance to interfere by

prevention with the fiscal operations of the state governments,” and that courts should “refrain from

so doing in all cases where the Federal rights of the persons could otherwise be preserved

unimpaired.” Id. at 422 (quoting Boise City, 213 U.S. at 282). The Court explained why this policy

of federal noninterference is so critical:

        The procedures for mass assessment and collection of state taxes and for
        administration and adjudication of taxpayers’ disputes with tax officials are
        generally complex and necessarily designed to operate according to established
        rules. State tax agencies are organized to discharge their responsibilities in
        accordance with the state procedures. If federal declaratory relief were available to
        test state tax assessments, state tax administration might be thrown into disarray, and
        taxpayers might escape the ordinary procedural requirements imposed by state law.
        During the pendency of the federal suit the collection of revenue under the
        challenged law might be obstructed, with consequent damage to the State’s budget,
        and perhaps a shift to the State of the risk of taxpayer insolvency. Moreover,
        federal constitutional issues are likely to turn on questions of state tax law, which,
        like issues of state regulatory law, are more properly heard in the state courts.

Id. at 422 n.2 (quoting Perez v. Ledesma, 401 U.S. 82, 128 n.17 (1971) (Brennan, J., concurring


                                                  7
    Case 2:21-cv-00445-GGG-DMD Document 21-1 Filed 04/01/21 Page 8 of 12




in part and dissenting in part)).

          B.     The Tax Injunction Act Partially Codifies the Comity Doctrine

          Congress enacted legislation partially codifying the comity doctrine in the Tax Injunction

Act (“TIA”), which prohibits federal district courts from “enjoin[ing]” or “restrain[ing]” state tax

matters so long as state courts offer a “plain, speedy and efficient remedy.” 28 U.S.C. § 1341.

The comity doctrine, however, is not limited to actions barred by the Tax Injunction Act.

Analyzing the TIA, the Seventh Circuit observed “[t]he Supreme Court has told us to withhold

decision even in situations to which the [Tax Injunction] Act does not apply” because that Act

is just a “partial codification of the federal reluctance to interfere with state” fiscal matters.

Empress Casino Joliet Corp. v. Balmoral Racing Club, Inc., 651 F.3d 722, 725 (7th Cir. 2011); see

also Levin, 560 U.S. at 424 (confirming that the common law “comity doctrine is more embracive”

than the Tax Injunction Act and “was not restricted by its passage”).

          C.     Application of the Confluence of Factors under Levin

          The Supreme Court has held in Levin (and the District Court Judges in City of Fishers and

City of Creve Coeur, Missouri have agreed) that defendants in this case seek federal intervention

into matters over which the State of Louisiana “enjoys wide regulatory latitude.” Levin, 560 U.S.

at 431.

          When determining whether the decline jurisdiction under the comity doctrine, the Supreme

Court in Levin identified several relevant factors leading it to remand that case to state court.

Levin, 560 U.S. at 431-32. First, like in Levin, Hulu invites federal review over a “commercial

matter” over which the Louisiana legislature and municipalities traditionally enjoy wide regulatory

latitude, particularly under the CCT Act and ordinances authorized by the Act. This case revolves

around the reach of Louisiana’s CCT Act, and its applicability to Defendants’ respective businesses.



                                                  8
     Case 2:21-cv-00445-GGG-DMD Document 21-1 Filed 04/01/21 Page 9 of 12




Second, City of Kenner’s lawsuit does not implicate any fundamental right of Defendants

attracting heightened judicial review. Third, Defendants are using this Court to aid them in

improving their competitive position. Defendants’ competitors have long been paying franchise

fees to Plaintiff and other Louisiana municipalities, but Defendants have not. If Defendants later

prevail in this Court on the merits, the Court would be judicially approving a continued

competitive imbalance in the marketplace. The Court would, in essence, be deeming Defendants

the Louisiana marketplace winners by judicial order rather than forcing Defendants to compete on

the merits of their respective products. As the Supreme Court instructs in Levin, umpiring the

desirability of competitive advantage is best left to local authorities. Id. at 431,

         Fourth, Louisiana state courts are better positioned to rule on any potential constitutional

or other violations 7 and provide an adequate remedy by possibly reshaping state statutes and

ordinances if necessary because they are more familiar with the Louisiana’s legislative preferences

and because there are no apparent constraints on the state courts’ remedial options. Plaintiffs have

therefore demonstrated every Levin factor.

         In a prior similar case, the Eastern District of Missouri, applying these Levin factors and

citing other courts doing the same, held that the Missouri action against Hulu and Netflix, among

other Defendants, should be remanded to state court under the comity doctrine. City of Creve Coeur,

2019 WL 3604631, at *5 (citing Levin). Defendants can articulate no relevant distinguishing factor

that should lead this Court to rule differently. Likewise, in the Southern District of Indiana, the

District Court Judge, applying the Levin factors, concluded that “these considerations ‘in



7
  In the Indiana and Missouri litigation, Hulu and Netflix have argued that applying the franchise fee to them violates
the respective state Constitutions. Plaintiffs anticipate that Defendants will make similar arguments in this case. The
presence of a federal defense does not defeat application of the comity doctrine. Levin, 560 U.S. at 430-31
(“Although Defendant raises federal constitutional defenses as well, these do not involve ‘any fundamental right or
classification that attracts heightened judicial scrutiny’ so as to justify the exercise of federal jurisdiction.”))).


                                                          9
   Case 2:21-cv-00445-GGG-DMD Document 21-1 Filed 04/01/21 Page 10 of 12




combination,’ demand remand in ‘deference to the state adjudicative process.’” City of Fishers,

2020 WL 6778426 at *5. Because this case mirrors the Fishers and Creve Coeur cases, “like cases

should be decided alike.” Martin, 546 U.S. at 139. Further, the District Court Judge in City of

Fishers noted the absence of controlling precedent from Indiana Court’s related to that state’s

version of the CCT Act made the outcome of that case more likely to affect the entire state’s

regulatory scheme as “the streaming services and new methods to deliver video services will

continue to grow.” City of Fishers, 2020 WL 6778426 at *5. Although these cases are non-

precedential, their analysis of the Supreme Court’s considerations is persuasive.

       The Supreme Court has ruled that “no antiremoval presumption attends cases invoking

CAFA, which Congress enacted to facilitate adjudication of certain class actions in federal court.”

Dart Cherokee Basin Operating Co., LLC v. Owens, 571 U.S 89, 89 (2014). Further, Levin warns

statutes conferring jurisdiction, like CAFA, “should be read with sensitivity to ‘federal-state

relations’ and ‘wise judicial administration.’” Levin, 560 U.S. at 423. Finally, even if anticipated

federal defenses are raised in subsequent pleadings, Levin informs that states are ofer better

positioned than federal courts to provide remedial relief for a constitutional infirmity. City of

Fishers, 2020 WL 6778426 at *6 (citing Levin, 560 U.S. at 428).

       Under the comity doctrine, Louisiana state courts should be the courts construing this statute

as a matter of first impression, particularly given the far-reaching impacts within this State of their

decisions. “The federal balance is well served when the several States define and elaborate their

own laws through their own courts and administrative processes and without undue interference

from the Federal Judiciary.” Arkansas v. Farm Credit Servs. of Cent. Ark., 520 U.S. 821, 826

(1997). In this case, where there is no existing state court guidance, and in light of the required

sensitivity this Court must show to federal-state relations, Louisiana state courts should be given



                                                  10
      Case 2:21-cv-00445-GGG-DMD Document 21-1 Filed 04/01/21 Page 11 of 12




the first opportunity to construe their own statutes. Under the comity doctrine, the Court should

decline to exercise jurisdiction in the fiscal affairs of Louisiana local governments and

municipalities and remand the case to state court.

IV.      CONCLUSION

         As set forth above, the application of the CCT Act to internet-based video service providers

is a significant question of first impression for Louisiana courts, and will only increase in

significance as more market-share migrates from traditional cable-based providers to internet-

based providers. The outcome of this case could affect every municipality and government in

Louisiana, and influence Louisiana’s regulatory schemes going forward. For these reasons, like

the cases of City of Creve Coeur, Missouri and City of Fishers, et al., application of the comity

doctrine requires this case be remanded to allow this matter to be decided by Louisiana state courts.


                                       Respectfully submitted:

                                       BRUNO & BRUNO, LLP

                                        /s/ Joseph M. Bruno
                                       JOSEPH M. BRUNO, SR. (La. Bar # 3604)
                                       DANIEL A. MEYER (La. Bar # 33278)
                                       855 Baronne Street
                                       New Orleans, Louisiana 70113
                                       Telephone: (504) 525-1335
                                       Facsimile: (504) 562-6775
                                       jbruno@brunobrunolaw.com
                                       dmeyer@brunobrunolaw.com


                                       Malvern C. Burnett
                                       Malvern C. Burnett, APLC
                                       1523 Polymnia Street
                                       New Orleans, LA 70130
                                       Telephone: (504) 586-1922
                                       Email: mburnett@burnettlawoffices.com




                                                 11
   Case 2:21-cv-00445-GGG-DMD Document 21-1 Filed 04/01/21 Page 12 of 12




                                       Joshua C. Joseph
                                       Joshua Joseph Law Firm, LLC
                                       1523 Polymnia Street
                                       New Orleans, LA 70130
                                       Telephone: (504) 208-9922
                                       Email: joshuajosephlawfirm@gmail.com


                                       Elkin L. Kistner, Pro Hac Vice
                                       Bick & Kistner, P.C.
                                       101 South Hanley Road, Suite 1280
                                       St. Louis, Missouri 63105
                                       Telephone: (314) 571-6823
                                       Facsimile: (314) 727-9071
                                       E-mail: elkinkis@bick-kistner.com




                                CERTIFICATE OF SERVICE

       I hereby certify that on this April 2, 2021, a copy of the above and foregoing motion and

attachments has been served by this Court’s CM/ECF Filing Service, or via United States Mail,

properly addressed, postage prepaid, or via electronic transmission, to all counsel of record.



                                                              /s/ Joseph M. Bruno
                                                             Joseph M. Bruno




                                                12
